                                                                          1



 1                   UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
 2                       (Asheville Division)

 3

 4   ---------------------------x
     UNITED STATES OF AMERICA, :
 5                Plaintiff,    :
                                :
 6   vs                         :
                                :
 7                              :Criminal Action:1-18-CR-86
                                :
 8   FRANCISCO ESCAMILLA VILLA, :
                  Petitioners. :
 9   ---------------------------x

10
                                      VOLUME II OF II
11
                                      Wednesday, December 4, 2018
12                                    Asheville, North Carolina

13
            The above-entitled action came on for a Motion to
14   Suppress Evidentiary Hearing before the HONORABLE W.
     CARLETON METCALF, United States Magistrate Judge, in
15   Courtroom 2, commencing at 1:02 p.m.

16
             APPEARANCES:
17           On behalf of the Plaintiff:
             DAVID A. THORNELOE, Esquire
18           Office of the U.S. Attorney - WDNC
             233 U.S. Courthouse Building
19           100 Otis Street
             Asheville, North Carolina 28801
20
             On behalf of the Defendant:
21           MARYELLEN COLEMAN, Esquire
             Federal Defenders of Western NC
22           1 Page Avenue, Suite 210
             Asheville, North Carolina 28801
23

24
     Tracy Rae Dunlap, RMR, CRR                        828.771.7217
25   Official Court Reporter



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 1 of 51
                                                                          2



 1                                 I N D E X

 2                     DIRECT   CROSS
     James Allard........4........7
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                  Page
25   Reporter's Certificate.......................51



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 2 of 51
                                                                            3



 1                         P R O C E E D I N G S

 2           THE COURT:     Madam Court Reporter, I see the time.

 3   Do you need to leave?

 4           COURT REPORTER:        Are you close to finish?        If

 5   you're close to finish I'll stay.          But if you're not --

 6           THE COURT:     Let me say -- and I'm going to make

 7   this real clear.      We're going to finish the hearing until

 8   it's finished.     We're not going to cut it short.            We're

 9   going to make sure everybody has the time to do what they

10   need to do.    So I don't know how long this is going to

11   take.   There needs to be argument, of course, and I don't

12   know if the defendant is going to put on evidence.

13           Let me inquire of that now that the government has

14   concluded its evidence.         Ms. Coleman.

15           MS.   COLEMAN:     I think I have one brief witness,

16   Your Honor, very brief.

17           THE COURT:     All right.     Madam Court Reporter.

18           COURT REPORTER:        I have to go, yeah.

19           THE COURT:     Okay.     All right.    Then let me do

20   this.   For the record, we will proceed with the hearing

21   and with the evidence of the defendant.            The court

22   reporter has indicated she must leave and, so, I will

23   allow that.    But unless there's no -- unless there's an

24   objection from either party we'll proceed along and

25   continue to record using the court's audio recording



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 3 of 51
                                                                          4

                               DIRECT - ALLARD

 1   capabilities.

 2          Is that all right with you, Mr.            Thorneloe?

 3          MR.    THORNELOE:     It is, Your Honor.

 4          THE COURT:      And Ms. Coleman?

 5          MS.    COLEMAN:     That's fine, Your Honor.

 6          THE COURT:      All right.

 7          UNIDENTIFIED SPEAKER:         (Inaudible.)

 8          THE COURT:      As long as someone is interpreting

 9   fully and faithfully and accurately it's fine with me.

10          Okay, Ms. Coleman.

11          MS.    COLEMAN:     Your Honor, I'm going to call Jim

12   Allard and Mr.     Mark (Inaudible).

13          THE COURT:      All right.     Mr. Allard, please come

14   around and be sworn.

15                 (Witness duly sworn at 1:04 p.m.)

16          THE COURT:      All right.     Ms. Coleman, proceed.

17                            DIRECT EXAMINATION

18          BY MS.     COLEMAN:

19   Q.     Could you please state your name for the record?

20   And spell your last name.

21   A.     James Allard, A L L A R D.

22   Q.     And, Mr. Allard, how are you currently employed?

23   A.     I'm} an investigator with the Federal Public

24   Defenders' office in the Western District of North

25   Carolina.



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 4 of 51
                                                                          5

                               DIRECT - ALLARD

 1   Q.     How long have you been employed in that position?

 2   A.     12 years.

 3   Q.     Mr. Allard, I'm just going to ask you a couple of

 4   questions.     Yesterday you were asked to investigate a

 5   certain area along Highway 19; is that correct?

 6   A.     Yes, that's correct.

 7   Q.     And what, specifically, were you asked to do?

 8   A.     I was asked to look at where the traffic stop in

 9   Mr.   Villa's case took place, and the route from his

10   residence to where he was pulled over in Topton.

11   Q.     And that would be the route from -- I think the

12   address was 948 U.S. 19?

13   A.     That's correct.

14   Q.     Is that correct?

15   A.     Yes.

16   Q.     And then the address where he was pulled over,

17   that was 281 Topton?

18   A.     Topton Road in Topton, yes.

19   Q.     Okay.    And, Mr. Allard, in the course of your

20   investigation, were you able to discern what county each

21   of these addresses was actually in?

22   A.     Yes, I was.

23   Q.     What county is Mr.        Villa's address, the -- sorry

24   -- the 948 Highway 19 in?

25



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 5 of 51
                                                                             6

                                CROSS - ALLARD

 1   A.       That's in Macon County.

 2   Q.       Okay.    And then what county was the address of

 3   Topton Road.

 4            THE COURT:    Hang on one second.        Go ahead, Madam

 5   Court Reporter.       We'll let you finish that.

 6            Pardon me, Ms. Coleman.       I just want to make sure

 7   our recording is very clear here.

 8            Okay.    Why don't you restate your question again,

 9   Ms. Coleman?      Thank you.

10            BY MS.    COLEMAN.

11   Q.       What county is the 281 Topton Road address in?

12   A.       That's in Cherokee County.

13   Q.       And how were you able to discern that?

14   A.       By a couple of ways.       Graham County, Cherokee

15   County, and Macon County all converge where this bridge

16   crosses over from Highway 19.

17   Q.       How do you know that?

18   A.       Because I was there physically, and the signs were

19   there.    I took pictures of the signs.          And then the owner

20   of the address of 281 Topton Road, a Jessica Frost, was

21   at home, and I talked to her.         I said, "Were you aware of

22   the traffic stop in your driveway?"           And she was.      And I

23   said, "What county do you live in?"           And she said, "This

24   is Cherokee County."

25   Q.       Okay.    Did you approximate or estimate the



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 6 of 51
                                                                            7

                                    CROSS - ALLARD

 1   distance between these two addresses?

 2   A.     Yes.        It was almost 1.1 miles.

 3   Q.     Okay.        That's all I have, Your Honor.        Thank you.

 4          THE COURT:        Mr.     Thorneloe.

 5          MR.        THORNELOE:     Just briefly.

 6                                CROSS-EXAMINATION

 7             BY MR. THORNELOE:

 8   Q.        Good afternoon, Mr. Allard.

 9   A.        Good afternoon.

10   Q.        So you didn't go to a survey office or anything

11   like that to verify these facts that you just testified

12   to, did you?

13   A.        No.     In addition to talking to Ms. Frost, having

14   run an ACRO report on her address and it did come back as

15   Cherokee County, North Carolina.

16   Q.        Okay.     But you didn't make reference to maps or

17   surveys or GIS information or anything like that, did

18   you?

19   A.        Just the byproduct of those:           The signs that were

20   posted.

21   Q.        I got you.     Okay.     Thank you, Mr. Allard.

22             THE COURT:     Any redirect?

23             MS.     COLEMAN:     No, Your Honor.

24             THE COURT:     All right.     You may step down, sir.

25                     (Witness excused at 1:08 p.m.)



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 7 of 51
                                                                          8



 1            THE COURT:    Ms. Coleman, any further evidence by

 2   the defendant?

 3            MS.   COLEMAN:     No, Your Honor.

 4            THE COURT:    All right.     Mr.    Thorneloe, any

 5   rebuttal evidence by the government?

 6            MR.   THORNELOE:     No.   No rebuttal evidence, Your

 7   Honor.

 8            THE COURT:    All right.     I will hear argument.

 9   I'll give the government the chance to open and close the

10   argument.

11            MR.   THORNELOE:     Thank you, Your Honor.        Your

12   Honor, I think the facts that have come out here today

13   are very much like what we expected them to be, so I just

14   want to highlight for you some way of looking at the

15   facts and the portions that matter.           Essentially, we have

16   two issues for the Court to decide.           One is whether or

17   not the defendant was in a custodial interrogation

18   with respect to his very statements, and whether or not

19   the consent to search that he gave of his home was

20   voluntary consent.

21            Let's just walk a little bit through the facts and

22   examine some of the statements.          So, initially, the

23   defendant was stopped by the side of the road pursuant to

24   the traffic violation.        There's every reason to think

25   that that traffic violation is valid; it was testified to



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 8 of 51
                                                                                9



 1   without contrary evidence.        Even if it is a pretextual

 2   stop there is nothing wrong with a pretextual stop.                  Case

 3   law says that's fine.

 4          Then, from there, we saw that the stop itself

 5   probably lasted something less than 30 minutes.

 6   Initially, the officers approached the vehicle and --

 7   immediately before they even spoke with the defendant --

 8   they noticed the odor of marijuana.           And the defendant

 9   made statements about marijuana, as well.             The testimony

10   of the officers was also that the defendant essentially

11   gave consent to search his person for marijuana which

12   resulted in a vape pen, as you heard about, and cash.

13          What I'll tell you is ultimately not terribly

14   significant, what was found on the defendant's person,

15   but, from there, the traffic stop continued.              And the

16   purpose of the traffic stop was lengthened because there

17   was a need to search the vehicle for marijuana.               1.     The

18   officers may have interpreted the defendant's remarks to

19   mean he gave consent; and 2. The odor of marijuana

20   provides probable cause to search the vehicle for

21   marijuana and, so, that search is valid.

22          Then you see that Detective Stewart -- Task Force

23   Officer Stewart, he arrives on the scene and begins to

24   have a conversation with the defendant.            The entirety of

25   his conversation occurs during the search of the vehicle.



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 9 of 51
                                                                             10



 1           THE COURT:     Let me ask you a question about this.

 2   Would you agree that there's a factual dispute as to

 3   whether consent was given for the weapons' risk and the

 4   personal search?

 5           MR.    THORNELOE:     I think that there are no

 6   evidence -- there's no evidence on the other side of

 7   that.   We have that one witness who testified -- let me

 8   come back to that.       My officer, Detective Breedlove,

 9   testified that he got consent for that.             There's an

10   affidavit that is on the other side of that which I

11   wasn't thinking of, but -- so that forms a factual

12   dispute.      So we have one individual that gave live

13   testimony, was cross-examined; we have an affidavit on

14   the other side of that.        So there is a dispute as to that

15   consent between those two documents and that witness.

16           And then, Your Honor, from there we have that

17   Detective Stewart had a conversation with the defendant,

18   and some statements were made during that conversation

19   that are important.       The two that are the most important,

20   well, one relates to whether there's consent to search

21   back at the house, and the other is the defendant saying

22   that there are a couple of guns back at his house.                And

23   it's really important for the Court to note that that

24   consent to search the house was complete before the

25   search of the vehicle because the traffic stop was not in



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 10 of 51
                                                                           11



 1   large or lengthened to have a further conversation with

 2   the defendant.

 3            All the conversation that matters with the

 4   defendant was completed when that search of the vehicle

 5   ended.    So the only statements we are concerned with are

 6   the ones that happened at the traffic stop are the ones

 7   that happened during the search.

 8            THE COURT:    Am I correct that during a traffic

 9   stop parallel lines of investigation can be opened as

10   long as it doesn't otherwise lengthen the traffic stop

11   unreasonably?

12            MR.   THORNELOE:     That's the government's position.

13   That if while the traffic stop is being reasonably

14   resolved, whether or not be a traffic matter or something

15   that naturally has arisen from the traffic stop from

16   which there is justification to do a search, such as the

17   search of a vehicle for marijuana, that that parallel

18   investigation can be pursued which is essentially what

19   we're saying happened and which developed into voluntary

20   consent to search back at the house.

21            We would submit to the Court this is the type of

22   consent that is really unusual because it wasn't brought

23   up by the defendant.        Now the defendant disputes that in

24   his affidavit, but Detective Stewart's testimony is that

25   while he asked a question about whether there were drugs



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 11 of 51
                                                                           12



 1   in the house he never asked, can I go to your house and

 2   search?

 3             THE COURT:    Let me back up before I forget a

 4   couple of things I wanted to ask you.            There's been no

 5   testimony about audio recordings; correct?

 6             MR.   THORNELOE:      Correct, Your Honor.

 7             THE COURT:    There's been no testimony about video

 8   recordings so we don't have any of that type of evidence.

 9             MR.   THORNELOE:      We don't have any of that type of

10   evidence.

11             THE COURT:    With respect to any factual disputes

12   that may exist.        Would you agree that those disputes are

13   for the Court to determine based on the credibility of

14   the witnesses and the weight of the evidence?

15             MR.   THORNELOE:      I agree, Your Honor.

16             THE COURT:    Okay.

17             THE COURT:    Because in this case, when we get to

18   the house, we're talking -- there is a consent form, and

19   it's Government's Exhibit 1, and it's been admitted

20   without objection.        There is no question that there is a

21   consent form that's signed.

22             MR.   THORNELOE:      There is no dispute as to that.

23             THE COURT:    Now the defendant is going to say --

24   has said and has argued in briefing that that -- that

25   there is a question as to the voluntariness of that



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 12 of 51
                                                                           13



 1   consent and whether that's a legitimate consent.                But

 2   there's at least no dispute that there is a form there.

 3   That's not the case with respect to the alleged consent

 4   for a weapons frisk and the personal search.              You agree

 5   with that.

 6           MR.    THORNELOE:      I think that's right, Your Honor.

 7           THE COURT:     Okay.     So the defendant was stopped

 8   initially and -- as I heard the evidence, it appeared

 9   that the justification -- the only justification was

10   based on the traffic violations.           Is that -- would you

11   agree with that?

12           MR.    THORNELOE:      There may be some distinction

13   between pure traffic violation, such as speeding and

14   moving across the center line, and driving without a

15   license.      I still think that -- they're all traffic

16   related, but those are the three reasons.

17           THE COURT:     Fair enough.      Fair enough.      So

18   crossing the center line, exceeding the posted speed

19   limit, and driving without a license.            If we cull that

20   the bucket traffic-related offenses, that was what

21   created the reasonable suspicion to support the stop in

22   the first place.

23           MR.    THORNELOE:      Yes, Your Honor.

24           THE COURT:     Okay.     There was no reasonable

25   suspicion with respect to drug issues or the prior



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 13 of 51
                                                                           14



 1   investigations or anything like that.

 2             MR.   THORNELOE:     No, Your Honor, that's not our

 3   basis.

 4             THE COURT:   Okay.     All right.     Go ahead.

 5             MR.   THORNELOE:     So, Your Honor, it's important to

 6   note that the consent to search and the voluntary -- the

 7   statement concerning weapons at the home were attained

 8   prior to the end of the search of the vehicle.               From

 9   there we have this volunteering of consent to search the

10   house which is unusual.         And our version of the facts for

11   Detective Stewart is that the defendant volunteered that.

12   The defendant was asked, hey, do you really want us to

13   come search your house?         And he agreed to do it and

14   accepted a ride to the house and, then, from there, they

15   traveled to the house a very short distance.              Clearly,

16   it's about a mile.       One mile or 1.1, whatever it was.

17   And the defendant rode in the back of one of the police

18   vehicles.       There's no evidence that he even knew that

19   those doors were locked, just that that's where he rode,

20   and he was there for probably a little more than a

21   minute.

22             THE COURT:   Let me ask you about this invitation

23   to search.       So as I was listening to Detective Stewart's

24   testimony I was trying to listen very closely and take

25   notes.     And what I thought I heard him say initially was



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 14 of 51
                                                                             15



 1   that when he was talking to the defendant, while the

 2   search of the vehicle was taking place, that they had a

 3   conversation and he said something to the effect of, are

 4   there any weapons or anything -- any guns or drugs --

 5   actually drugs, I guess, in the vehicle?             No, there's

 6   not.     I don't have any in the vehicle.

 7            Do you have anything in your vehicle either?                 No,

 8   I don't have anything there.          You-all can go check if you

 9   want to.       That's the invitation, I think, that you're

10   talking about.       But a little bit later, when nothing else

11   was found in the car, I thought I heard him testify that

12   as the search was concluding he said something to the

13   defendant to the effect of, if you're okay with it we'll

14   go search your house.

15            First of all, tell me if I'm wrong with regard to

16   how I heard his testimony.         And then I'm going to ask you

17   as to whether that makes a difference.

18            MR.    THORNELOE:    Your Honor, I honestly can't

19   remember the specific wording of that followup comment,

20   the "if you're okay" comment.          I don't doubt what you

21   heard.     I just don't remember that -- the wording of that

22   comment, and I didn't make a note of it.             What I do

23   recall is the initial "you can go check," the invitation

24   volunteering to come see the house, and Detective Stewart

25   testifying that they confirmed with the defendant:                Do



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 15 of 51
                                                                            16



 1   you really want to do this?         Are you really offering

 2   consent?

 3           He had really two opportunities at the roadside to

 4   change his mind about that and, then, from there they

 5   indeed went to the house.         We know that prior to

 6   searching the house and prior to doing -- asking any

 7   further questions they went through that consent to

 8   search form and that that was at 7: 29.             And I'll note

 9   that 7 o'clock to 7:29 is a really short period of time

10   and is not an unreasonably lengthy period of time that

11   would cut towards custodial interrogation with regards to

12   the roadside stop, especially when } you have a reason to

13   extend the stop which was the odor of marijuana.               So we

14   have that time hack, if you will, of 7:29.

15           And then if we think of -- I think we should parse

16   the conversations somewhat that have happened in this

17   case.   We could think of the conversation that happened

18   back on the roadside as "Conversation 1."             And, then, I

19   think if you were to analyze the conversations it might

20   be appropriate to separately evaluate each one and decide

21   whether or not they amount to a custodial interrogation.

22   And it may be appropriate that the roadside conversations

23   have one set of analysis and that later conversations

24   have a different set of analysis.           With that said, there

25   were no questions asked prior to the form being signed at



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 16 of 51
                                                                              17



 1   the house.      And then, from there, you have a very

 2   intermittent conversation with the defendant from,

 3   basically, 7:30 till probably 8:30.

 4             THE COURT:   Is that "Conversation 2," in your

 5   analysis?

 6             MR.   THORNELOE:    I'd call that "Conversation 2,"

 7   Your Honor, yes.       During the search of the house you have

 8   occasional questions about things in the house such as,

 9   where is your bedroom?        How do I get to the safe?           That

10   kind of thing.      So during that period of time you could

11   -- I think the circumstances about whatever was asked and

12   answered during that period are pretty much the same.

13   Nothing really changes from a legal perspective, I don't

14   think, during that time.        You've got law enforcement who

15   are inside the house at that point.           And the defendant in

16   this case he is -- he's already been told he's not under

17   arrest.

18             And let me just mention that in this case the

19   phrase "you're not under arrest," I would submit to you,

20   is even more important than usual.           The case law says

21   that phrase is not talismanic, or however you say that,

22   but it is a factor in favor of the government.               It

23   doesn't say it's not.

24             THE COURT:   It's a factor; it's not dispositive

25   though.



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 17 of 51
                                                                           18



 1           MR.   THORNELOE:      It's not a dispositive factor,

 2   that's right, Your Honor.         But in this case I would

 3   suggest to you it's more powerful than usual.              Because at

 4   the roadside the likely arrestable offenses are

 5   marijuana.    That's what we're searching the car for.

 6   That's what everybody smells.          We've asked about that,

 7   and the words in evidence, and drug trafficking, and

 8   those issues, haven't come up at all, and the defendant's

 9   -- any comments about guns and that the defendant didn't

10   know that that was an offense, and it wasn't raised as an

11   offense.

12           The only offense that was on the table, really, at

13   that point, was marijuana possession.            And the officer

14   dispelled the idea that he was going to arrest him

15   pertaining to that particular offense:            "You're not under

16   arrest; I'm not going to arrest you for marijuana" is

17   what was said, which -- so, in this case, that's even

18   more powerful than "you're not under arrest."              Because if

19   the defendant -- say the example is -- there's a lot of

20   child pornography cases in these instances, and the

21   defendant is sitting on a mountain of child pornography,

22   and he says you're not under arrest.            It's kind of hard

23   to believe that all this child pornography before us may

24   not be a reason to arrest.         It's at least a little harder

25   in this case, an offense like marijuana possession, which



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 18 of 51
                                                                             19



 1   is a misdemeanor minimal possession amount.              So it's even

 2   more believable that you're not under arrest for that

 3   reason.     So I would say that is particularly important in

 4   this case.

 5             But moving back to the residence.          Your Honor,

 6   what is the defendant's custody status at that point?

 7   He's certainly not restrained, physically speaking.                   He's

 8   been in the back of the patrol car very briefly, which he

 9   consented to.     He's not handcuffed.        His personal

10   property is reachable to him with -- I agree with the

11   exception of the vape pen and the cash that was taken

12   from him.     But his cell phone, his wallet, his keys, are

13   not locked away somewhere.         And he's with a detective,

14   Lieutenant Willis, but, really, nothing is going on

15   between the two of them.        He's not being restricted in

16   his movements particularly, at least, not in a way that's

17   expressed to him.

18             So what the officers subjected internal beliefs

19   about what restrictions they placed on him really don't

20   matter that much.      It's what someone in his position

21   objectively feel about his custody status.             Then we have

22   calm tones.     The defendant is calm.        The agents are calm.

23   The numbers of officers there is seven.             That's how many

24   there are.     That's not really a disputed fact in this

25   case.



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 19 of 51
                                                                             20



 1           THE COURT:     And that's a lot for a traffic stop.

 2           MR.    THORNELOE:     Well maybe it depends, Your

 3   Honor, on the way they interact with the defendant.                   How

 4   many are actually talking to him, how are they acting,

 5   and what sort of compulsion and coercion are they

 6   applying upon him?

 7           THE COURT:     So the number of agents, in your mind,

 8   does not cut in favor of the defendant?

 9           MR.    THORNELOE:     I would say it's probably a

10   neutral factor if you consider the entire 90 minutes at

11   the traffic stop.      That's probably more than we usually

12   see at a traffic stop.        At the residence, that's not more

13   than you would see at a search of the home.              That's

14   actually fewer than you see.          In a lot of the case law

15   you see 20 to 30 agents sometimes at -- and a search

16   warrant being conducted.        So perhaps at the traffic stop

17   that's a little more than usual.           But if you narrow it

18   down and say, how would they impact the defendant in this

19   case?   Well they were pretty cool cucumbers there.               They

20   were not coercing and compelling the defendant on the

21   scene there.     What you got was the way -- I would submit

22   the way detective Stewart acted which is he's very

23   conversational he's very calm he's very engaging in a --

24   just a ordinary everyday way lath rather than being

25   interrogation technique.



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 20 of 51
                                                                           21



 1            THE COURT:    Let me go back to this invitation

 2   issue.    Lawyers in the civil bar really like to discuss

 3   the difference between consenting to a motion and not

 4   objecting to a motion.        Now that may not be a good

 5   analogy for this case, I don't know, but is there a

 6   distinction here between a defendant who invites law

 7   enforcement to come to his home and search as opposed to

 8   a defendant who consents to a request from law

 9   enforcement to search?

10            MR.   THORNELOE:     I think there is, Your Honor.

11   And there may even be a third category of, sort of,

12   compliance with, you know, someone kicking your door in

13   and you don't fight the cops.          That doesn't mean you

14   consented to it.      Clearly, we're not there.          I would say

15   that, as I said previously, I think we have sort of

16   consent plus the fact that the defendant brought this up

17   demonstrates that it is a particularly cooperative

18   defendant, a defendant who's not nervous about this, and

19   feels like he has nothing to hide and is not coerced into

20   giving that consent whatsoever.

21            THE COURT:    Let me ask you hypothetically.           If the

22   Court were to find that the invitation -- that there were

23   not an invitation made -- an invitation was not made by

24   the defendant, what does that do to the government's

25   position?



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 21 of 51
                                                                           22



 1             MR.   THORNELOE:    Your Honor, I think you still

 2   have consent.      I mean at least you have consent.           The

 3   case law says that written consent is better proof of

 4   consent than lack of written consent.            I've never had a

 5   case with an invitation, and I didn't even find much case

 6   law about that.        There's no reason to think that it's a

 7   good factor for the defendant.

 8             THE COURT:    But that's what is being urged by the

 9   government here, isn't it?         That the defendant not just

10   consented to have law enforcement come to his house,

11   where he knew there were weapons, but that he invited

12   them to come there.        That's the position, if I understand

13   it.

14             MR.   THORNELOE:    Right.    And, why, you might be

15   wondering.      I offer, as a theory -- and here is my theory

16   of why he offered that.        He knew he didn't have any

17   drugs, and he didn't think that weapons were an offense,

18   and he could offer for the officers to come that day and

19   they would see everything is fine here and end the

20   investigation, and the heat was off.            I'm not saying that

21   that's been testified to or that's in his affidavit or

22   anything Detective Stewart heard that fits the facts

23   though.

24             So, Your Honor, I do say that there was an

25   invitation, and there is -- you can infer a reason that



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 22 of 51
                                                                           23



 1   there is an invitation because the defendant didn't think

 2   he had anything he needed to hide; he just didn't know he

 3   did.

 4            THE COURT:    He knew he had firearms but he was not

 5   concerned about that.        He knew he does not have any

 6   narcotics so he has nothing to hide.            That's the theory

 7   you're talking about?

 8            MR.   THORNELOE:      That's right.

 9            THE COURT:    Okay.

10            MR.   THORNELOE:      That's right.     And that fits our

11   facts.     So, Your Honor, if we're talking about --

12            THE COURT:    I expect we may be about to hear a

13   different theory from the defendant.

14            MR.   THORNELOE:      I am sure (inaudible).       But, Your

15   Honor, with respect to -- let's go back to talking about

16   the conversations at the house which is what I refer to

17   as "conversation 2."        So while the search is ongoing you

18   can look at that conversation that happened, which is

19   incriminating to the defendant.          He knows where the guns

20   are.     He knew they were in the safe.         He showed them the

21   safe where the guns were located.           He knows where the

22   guns are.      He can get into the safe where the guns are

23   located and things like that.          It shows he had some

24   control or ownership over the firearms, and he pretty

25   well acknowledges, hey, these are mine.



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 23 of 51
                                                                           24



 1           Then, at the end of the search, you have a third

 2   conversation.     The defendant still hasn't been accused of

 3   anything in particular, and the tone of the conversation

 4   is the same as it has been all along.            Detective Stewart

 5   asks him some questions about, "What's up with the

 6   guns?," is basically the way he phrased it.              Why all

 7   these guns?     He says, well, I'm a mechanic, you know, and

 8   I buy and trade them sometimes.          That suggests to me

 9   maybe he gets them as compensation for his mechanics

10   business.     But he also says, yeah, there's some folks

11   around here that concern me, and I have them for

12   protection.

13           So those statements at the very end are

14   incriminating as well.        You maybe could consider them as

15   "Conversation 3" if you want to break these out.               At that

16   point all the evidence is before him.            Still, the

17   defendant doesn't know in particular that possessing

18   those firearms is an offense.          And, really, even that

19   entire conversation is barely told to him that, hey,

20   because of your immigration status you're not supposed to

21   have these firearms.       Ultimately, the reason he's

22   arrested is marijuana and marijuana paraphernalia, and

23   he's taken away and not charged federally until later.

24           So, Your Honor, that's the, I think, big picture

25   of the conversations.        You have two issues to resolve.



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 24 of 51
                                                                           25



 1   You have custodial interrogation, and you have the

 2   consent to search of the house, and that's the way I see

 3   things.     I'll just save any further comments in response

 4   to Ms. Coleman.

 5             THE COURT:    Let me ask you one more question

 6   before you sit down, if I may.          If, just hypothetically

 7   speaking, the Court finds that there was no invitation,

 8   and if the Court also finds that there was not voluntary

 9   consent to search the residence, would there nonetheless

10   be probable cause for that search and, if so, why?

11             MR.   THORNELOE:    There's probably probable cause

12   to go search the residence for guns.            The problem is we

13   haven't -- I'm not standing here saying that that would

14   save the government's case, though, because we haven't

15   identified an exigent circumstance they would need to go

16   run in there with probable cause without a warrant.

17   That's his residence.         That's where his Fourth Amendment

18   protections are probably at their highest.             So, with that

19   piece of information, could the government have gotten a

20   search warrant?        Probably so.    Because the defendant said

21   he didn't have any legal status.           I own firearms and

22   they're in my house.         So I'm saying we could have gotten

23   a search warrant at that point.          That was probable cause.

24   That's not sufficient probable cause or circumstances to

25   go into his house absent consent without a warrant.



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 25 of 51
                                                                           26



 1           THE COURT:     I see.     Okay.    Thank you, sir.

 2           MR.   THORNELOE:      Thank you.

 3           THE COURT:     Ms. Coleman.

 4           MS.   COLEMAN:     Your Honor, I'll start with what

 5   the government just stated which is Fourth Amendment

 6   protections are highest in your home, and that's why we

 7   would have argued absolutely they could not have entered

 8   Mr.    Villa's home without a warrant.          Even if they had

 9   probable cause for the statements in regards to the guns,

10   get a warrant.      You can't immediately enter his home.

11           I'm going to take this a little bit out of order

12   just to address what's, sort of, first and foremost on

13   our mind which is the invitation.           And, of course, our

14   position is there was no invitation of Mr.             Villa to

15   enter his home.      There was no consent.        The legal phrase,

16   or the terminology we're looking for, is "begrudging

17   submission," and there's case law on it, and we cited it.

18   I believe it's Roberts and also Bowman.             Bowman is a case

19   out of this court where there was a very similar

20   statement made by a state trooper, as the judge was very

21   keen to pick up on.       It is very similar to the statement

22   which I wrote verbatim during the testimony today which

23   was:    "If you're okay, we're going down to your house and

24   take a look around."       That is not a question.         That is

25   not a, "Can we go to your house?"            That is not an



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 26 of 51
                                                                           27



 1   explanation of what we're going to do when we get there.

 2   That is a, "We're going down to take a look at your

 3   house.    Okay?"    And, if anything, at most what happened

 4   next was a "begrudging submission" on the part of

 5   Mr.   Villa to then go along to the house.

 6            THE COURT:    Isn't there some distinction in degree

 7   between the statement in Bowman and this statement you're

 8   talking about?      The statement in Bowman was made by a

 9   trooper to the defendant, Mr. Bowman, who was seated in

10   the trooper's patrol vehicle.          And I think his statement

11   was to the effect of, "Hang tight.           I'm going to go talk

12   to the passenger in your car, Mr.           Alvarez."     Am I

13   remembering the case correctly?

14            MS.   COLEMAN:    That is correct, Your Honor.

15            THE COURT:    Isn't that -- that is the statement in

16   Bowman, more direct, severe, and in the nature of an

17   order more so than the statement that we heard today.

18            MS.   COLEMAN:    I don't think in the totality of

19   the circumstances, no.        Because what you have here -- as

20   opposed to the Bowman case which is one trooper -- is you

21   have a theme that is a police dominated atmosphere.

22   There are so many police officers dominating this scene

23   that when a statement was made it means something to

24   Mr.   Villa.    It means we're going to do this.           Okay?

25   And then he has no other option other than to comply.



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 27 of 51
                                                                           28



 1   And that's what, you know, voluntariness is all about.

 2   Is there another option?        Did you voluntarily allow this

 3   search?

 4             So I think the other major theme is this is such a

 5   police dominated atmosphere.          The government doesn't give

 6   much weight to the number of police officers, but we

 7   would argue it should be shown great weight.              This all

 8   begins -- it's a pretextual stop.           We know that because

 9   it was a prior investigation.          But this all begins on a

10   traffic stop for a very minor traffic infraction of

11   speeding, touching the center line, the most severe of

12   which is an allegation of driving without a license.

13             However, almost immediately upon the scene we get

14   seven police officers and four vehicles.             And the

15   testimony of Officer Breedlove is that every single one

16   of them was wearing some type of identification as an

17   officer, body armor, and wearing sidearms.             That is the

18   immediate situation to which Mr.           Villa exits the car.

19   And we do argue that the patdown of his person was not

20   consensual.     One thing that is missing from any of the

21   testimony that we've heard today was any testimony in

22   regard to firearms, or believing that Mr.             Villa may be

23   armed, or that he's dangerous.          It's actually the

24   opposite and that he's very collegial.

25             THE COURT:   Let me back you up and go through this



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 28 of 51
                                                                           29



 1   sequentially then.        You heard the government's position

 2   that the defendant was stopped upon reasonable suspicion

 3   on the basis of the traffic violations, the speeding, the

 4   going across the center line and lack of what I'll call a

 5   lack of a driver's license.         If we can call those the

 6   traffic violations, that's the position of the government

 7   as I've heard it.

 8           Don't you agree that that alone creates a

 9   reasonable suspicion for the stop in the first place?

10           MS.    COLEMAN:    I do.    I do also believe there is a

11   question on jurisdiction which wasn't fully answered as

12   to whether or not a local Macon County police officer can

13   pull Mr.      Villa over in Cherokee County for traffic

14   infractions that aren't felonies.           I do think that there

15   is an argument to be made there about did they have

16   jurisdiction to stop him to begin with?             If they do, then

17   it is reasonable suspicion to pull Mr.            Villa over and I

18   can concede that if those traffic infractions were in

19   fact observed to and committed.

20           THE COURT:     And he has not, I don't believe,

21   denied speeding, driving left of center, or driving

22   without a license.        Am I correct about that?

23           MS.    COLEMAN:    We -- I think that the Court can

24   consider the credibility of the speeding and whether or

25   not an officer can estimate in that short period of time,



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 29 of 51
                                                                            30



 1   but we have no evidence to the contrary.

 2           THE COURT:     Right.     He's put an affidavit in the

 3   file in this case, and he didn't explicitly deny that.                 I

 4   don't think did he.

 5           MS.   COLEMAN:     He did not, Your Honor.

 6           THE COURT:     Okay.    Now what do you say about the

 7   government's position that a parallel investigation,

 8   essentially, was developed during the course of the stop,

 9   and that investigation was essentially begun before the

10   traffic stop concluded?

11           MS.   COLEMAN:     I do believe that a -- I think when

12   you're looking at -- I guess this goes to the question of

13   whether or not he was in custody for the purposes of the

14   statements he made.       It's the Miranda issue.         And I think

15   the argument that we make is that even though there is,

16   maybe, a parallel investigation going on, you still have

17   to consider the police dominated atmosphere.              There are

18   two cases that we cited in our reply, Hashime and

19   Colonna, which basically find that even though the

20   defendant was there, he's told he's not under arrest.

21           Once you look at the large number of officers,

22   sort of, the isolation of the defendant, the loss of

23   control of the vehicle, the personal possessions.               Even

24   though there is a parallel investigation it's our

25   argument he is in custody at that point.             He is at least



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 30 of 51
                                                                           31



 1   detained for the purposes of a custodial interrogation

 2   from the time that Officer Stewart begins asking him very

 3   specific questions that are unrelated to the traffic

 4   stop.

 5            And that's another point that's I'd like to make

 6   in this parallel investigation.          There are questions

 7   being asked that are not related to the traffic stop, not

 8   to the marijuana vape pen, not to the traffic violations.

 9   When you're asking, are there drugs at your residence?

10   Are there guns at your residence?           That is exceeding the

11   scope of anything that's been uncovered during the

12   investigation of a personal use marijuana vape pen.

13            So we do believe that officers should have

14   mirandized Mr.      Villa before they started asking these

15   questions and that these questions exceeded the scope of

16   the traffic stop to begin with.

17            THE COURT:    Let me ask you about the weapons

18   frisk.    The defendant has argued that the weapons frisk

19   was improper.     There's been a position taken by the

20   government, I believe, that it was consensual.               I know

21   there's a distinction or a dispute, rather, about that

22   issue, but was there -- even if we assume that he did not

23   consent to the frisk, wasn't there at least one or more

24   bases for the frisk to take place properly?

25            MS.   COLEMAN:    The only bases I could perceive



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 31 of 51
                                                                           32



 1   would be that certainly there is no basis to pat him down

 2   for weapons.     There is no testimony at all that he was

 3   dangerous.     The only, I think, perceived patdown would be

 4   related to the smell of marijuana coming from the

 5   vehicle.     I don't believe that we received specific

 6   testimony in regard to Mr.         Villa's consent.       Officer

 7   Breedlove couldn't even remember if he was the one who

 8   patted him down or not.        So I don't think that we can

 9   credit his testimony in regard to whether or not

10   Mr.   Villa consented.       He also could not explain what

11   specifically was asked of Mr.          Villa and if it was

12   explained to Mr.      Villa what a "patdown" was.          Even given

13   that, officers -- even, could they pat him down for

14   potential marijuana?

15           I do think there is a problem with the money.

16   Money doesn't feel like drugs, money doesn't feel like a

17   gun, and that's what Terry is.          Is there a weapon readily

18   apparent?     And this is part of the issue with Mr.            Villa

19   being custodially detained is that they take the money.

20   The money's not connected to a personal use misdemeanor

21   vape pen or a traffic stop.         And the money is never given

22   back to Mr.     Villa.     So this all goes to the totality of

23   the circumstances where he's told he's free to leave but

24   he doesn't have his personal possessions.

25           THE COURT:       But the detection of the odor of



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 32 of 51
                                                                            33



 1   marijuana.       Does that not give rise to probable cause to

 2   search both the car and the person of the defendant?                  Not

 3   just a reasonable suspicion but probable cause to search.

 4   Or am I wrong about that?

 5            MS.    COLEMAN:    It does the vehicle.       They did not

 6   -- I don't think that they specifically stated whether or

 7   not they smelled, in the testimony today, marijuana on

 8   Mr.     Villa's person or in the vehicle.         I think the smell

 9   of marijuana gave them probable cause to search the

10   vehicle, but there was no contraband found in the

11   vehicle.

12            THE COURT:    I think the testimony was they smelled

13   both emanating from the vehicle and, perhaps, from the

14   defendant as well.         We can check the record to confirm

15   that.     But, if that were in fact the case, would you

16   agree that that would also, then, give them probable

17   cause to search his person?

18            MS.    COLEMAN:    For marijuana, Your Honor, yes.

19            THE COURT:    Okay.    All right.      Go ahead.

20            MS.    COLEMAN:    Once we get -- so our argument is

21   that Mr.       Villa was detained.     Any statements that he

22   made at the side of the traffic stop were made in

23   violation of his Miranda rights.           It's those statements

24   that led to the purported invitation to come back to his

25   house, and then moving from the scene of the initial stop



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 33 of 51
                                                                           34



 1   and back to his house.

 2            First, we'll note that it does not appear anyone

 3   ever told Mr.     Villa specifically that he was free to

 4   leave.     And the purposes of the traffic stop were

 5   concluded but not in a normal manner.             Like, there were

 6   no citations given to Mr.         Villa.    Mr.    Villa wasn't

 7   told, okay, you're free to go.          Instead, what happens

 8   next is the begrudging, well, let's take you back to your

 9   home.     And there's testimony that, oh.          Well he was free

10   to go; he could have gone any time.

11            But what we're looking at is, what would a

12   reasonable person think when his possessions are still

13   being held by the police?         They have his $3,000 in their

14   car, they have locked up his car at that scene and told

15   him he can't drive.       And it's under those circumstances

16   that they're also saying, oh.          Sure, we'll give you a

17   ride.     And I think there's a question in regard to, is it

18   a ride home or is it a ride to search your house?

19            And I do also think that there's weight given to

20   this argument that it's a police dominated atmosphere.

21   And if there's four cars on the scene, and the car that

22   Mr.     Villa is placed in is the one that's the actual

23   police car whose doors can't open from the inside, and

24   that's the vehicle he's transported in.             So if you're

25   looking from the perspective of, what would a reasonable



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 34 of 51
                                                                           35



 1   person think?        A reasonable person would think I'm in

 2   custody.        I'm in the back of a police car and I don't

 3   have the right to tell them I want to go.             I want to go.

 4   No one is going to do that with four cars and seven

 5   officers.

 6             And then that sort of atmosphere continues.             Once

 7   you get back to the house he's let out of the car but

 8   he's never told, hey.        You're free to leave.        He's

 9   brought a consent form.        It's not read to him in English

10   or Spanish, and it's not clear from the record that he

11   can read.        It's not interpreted to him.       You have seven

12   officers standing around.         Are you going to consent to

13   search?     All of your property is on the hood of the car

14   and it's not given back to you.          You're just supposed to

15   understand somehow that you're allowed to get your stuff

16   and go from this scene where they're invading your house?

17             THE COURT:    What do you make of the testimony that

18   he's been in the country for 17 years, and the community

19   in which he lives is not one where there are many folks

20   of Hispanic origin or Spanish speaking individuals, so

21   that he must be able to speak English in order to get

22   around?     What do you make of that position?

23             MS.    COLEMAN:   I would argue that neither officer

24   testified that they are an expert in linguistics or in

25   census population of that area.          I just don't think that



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 35 of 51
                                                                           36



 1   we can give it much credit.         I think that, you know, I

 2   could just as easily argue, you know, people get by

 3   without speaking perfect English.           People get by --

 4   immigrants get by in our community and don't understand

 5   everything that's communicating.           But in something as

 6   important as waiving your right to have your house

 7   searched?    I believe it's incumbent on the officers to

 8   make sure that they know -- or make sure that this

 9   defendant understands because, otherwise, the consent is

10   not voluntary.      And that did not happen in this case.

11            And then as -- so all our argument is, again, he

12   is clearly detained.       They can argue that, oh.          He could

13   pick up his stuff and he could leave.            He's got a car

14   there.    He'd already been told he can't drive.             His cell

15   phone, his wallet, everything is all in that car.               He

16   would have to go up -- he's been escorted by Officer

17   Lewis.    He would have to leave that officer and get all

18   his possessions.

19            And then something even more troubling, in regard

20   to whether or not he's detained, is that he -- the

21   officers testified that he's free to use his cell phone,

22   but he is not.      The one time he tries to use the cell

23   phone to talk to the person who's closest to him in his

24   native language, he's not allowed to do that because the

25   police want to be able to listen in to his phone calls.



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 36 of 51
                                                                           37



 1   And I do think that it is not believable that he is free

 2   to leave and not in custody when he's not allowed to call

 3   his wife and speak his language to his wife without law

 4   enforcement listening in to it.

 5           THE COURT:     To what extent can the information

 6   about his previous alleged criminal activities and the

 7   government investigation of this defendant come into play

 8   here.

 9           MS.   COLEMAN:     I think that -- basically, I think

10   the Court can consider it in the motivations of the

11   police officers.      I mean, frankly, their motivation was

12   to get in that house, and they were going to do whatever

13   they could to get in that house.           But if you look at the

14   evidence that was developed in the course of this

15   investigation they had zero evidence that there was going

16   to be drugs found at the house.          At most, they had

17   evidence that there would be guns found in the house.

18   But our argument is that those statements should have

19   been suppressed and are a violation of Mr.             Villa's

20   Miranda because he was already detained at the time he

21   told them that.      And if they wanted to search his house

22   for firearms they should have gotten a warrant to get in

23   that house.

24           THE COURT:     Would the previous -- I'm backing you

25   up chronologically, I know, and I'm sorry.             Back to the



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 37 of 51
                                                                            38



 1   weapons frisk.      Would the previous information that they

 2   had obtained from surveillance of the defendant and that

 3   investigation have been properly considered when they

 4   were thinking about a weapons frisk, for example, at the

 5   stop?

 6           MS.   COLEMAN:     I don't think that any officer -- I

 7   don't think there's any evidence in the record from the

 8   testimony today that there was reliable information that

 9   he was currently armed or currently dangerous.               And there

10   was no testimony -- I think I specifically asked this

11   from the officers and whether they saw Mr.             Villa exit

12   the house with weapons.        No weapons were seen upon

13   approach to the vehicle.        So I don't think there's

14   anything in the record to support that he could have been

15   patted down because he was armed and dangerous.               I think

16   that we have, maybe in the pleadings, some second and

17   thirdhand talk about it.        But you can even look in the

18   pleadings and there's nothing current in regard to

19   whether or not Mr.       Villa was currently armed.          I think

20   if they would have felt -- needed to have felt he was

21   dangerous in order to pat him down for firearms.

22           THE COURT:     All right.

23           MS.   COLEMAN:     So, I think, in conclusion, Your

24   Honor, you know, our argument is that he didn't consent

25   to the search of his person and home.            Whether consent is



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 38 of 51
                                                                           39



 1   voluntarily given, written consent is just one factor.

 2   There are five factors under Roberson that's cited in our

 3   motion to suppress and, of those factors, many weigh in

 4   Mr.   Villa's favor.       The officers -- number of officers

 5   present, the characteristics of the person searched, and,

 6   again, he's a non-native, a Spanish speaker.              He is not

 7   necessarily fluent in our criminal justice system as far

 8   as consent to search.        And we have no idea about his

 9   level of education.        At no point was he ever advised he

10   had the right to decline any of this, and I think that

11   that is fair for the Court to consider also.

12             So I think, based on the totality of these

13   circumstances and the law as presented in our pleadings,

14   what you'll find is that this -- again, I can't repeat it

15   enough.     This atmosphere is so dominated by law

16   enforcement that there is no way that Mr.             Villa could

17   have given such a voluntary consent to come to his home

18   and to search it.

19             THE COURT:   Let me ask you a couple of questions

20   before you conclude here.         As I indicated with

21   Mr.   Thorneloe, I see no evidence of video or audio

22   recordings.      Do you agree with that?

23             MS.   COLEMAN:   We specifically requested those and

24   -- I think I asked at the preliminary hearing if those

25   were available, and I don't believe that they were



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 39 of 51
                                                                           40



 1   equipped with cameras.

 2           THE COURT:     And would you also agree that to the

 3   extent there's a factual dispute, or factual disputes,

 4   regarding the evidence in this case, that those would be

 5   resolved by the Court based on the credibility of the

 6   witnesses and the weight of the evidence?

 7           MS.   COLEMAN:     That's correct, Your Honor.

 8           THE COURT:     Now with respect to the evidence

 9   specifically for the Court to consider on this motion.

10   The defendant -- excuse me.         The government has

11   introduced, without objection, what has been admitted

12   Government's Exhibit Number 1.          There are additional

13   documents that have been attached to the pleadings.

14   What's the position of the defendant with respect to what

15   the Court could consider with respect to the evidence?

16           MS.   COLEMAN:     I think that their pleadings are

17   part of the record and, so, the Court can consider them.

18           THE COURT:     What about exhibits to the pleadings?

19           MS.   COLEMAN:     I know that there is Trooper

20   Stewart's report -- sorry -- Task Force Officer Stewart,

21   Officer Breedlove's report, and the complaint, which is

22   also part of the record.        I don't know if the government

23   has a position.

24           THE COURT:     And perhaps -- if my memory is wrong

25   -- perhaps the defendant has included documents as well.



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 40 of 51
                                                                           41



 1   The Homeland Security report, for example?

 2           MS.   COLEMAN:     Those are the documents we attached

 3   to our pleadings.

 4           THE COURT:     Is there any objection to the Court

 5   considering those as well?

 6           MS.   COLEMAN:     No, Your Honor.

 7           THE COURT:     Okay.     So any documents in the record

 8   that have been submitted so far in the position of the

 9   defendant?    Or it's the position of the defendant that

10   the Court may consider the testimony today, Government's

11   Exhibit 1, as well as any documents that have been

12   submitted in the record today?          Is that right?

13           MS.   COLEMAN:     Yes, Your Honor.

14           THE COURT:     Okay.     Thank you.     Anything further

15   from the defendant?

16           MS.   COLEMAN:     No, Your Honor.

17           THE COURT:     Thank you.

18           Mr.   Thorneloe.

19           MR.   THORNELOE:       Thank you, Your Honor.       Just let

20   me put out there what our standard is before with

21   custodial interrogation.         It is that that action is

22   curtailed to a degree of formal arrest.             If you want to

23   see some cases where we have that, take a look at Hashime

24   and, let's see, what else?         Colonna.     There you have 15

25   to 30 officers, 23 FBI agents, a three-hour interview,



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 41 of 51
                                                                           42



 1   defendants pulled out of bed at night nearly naked and

 2   thrown out on their lawn.         Their family is not allowed to

 3   smoke a cigarette.       Now there is a police dominated

 4   environment.     So that's what this defendant is comparing

 5   these officers to.       The evidence doesn't really bare that

 6   out, that that's what these officers are like.               Instead,

 7   let's rook at some of the factors that relate to

 8   custodial interrogation.

 9           The duration of Colonna and Hashime, as I said,

10   three-hour interviews.        How long is our interview,

11   really, here of the defendant on the roadside,

12   "Conversation 1?"      Maybe 15 minutes.        We've got to go

13   back and forth.      The form is signed at the house by 7:29

14   p.m.    So that conversation necessarily was pretty short.

15   And how many questions were asked during that period of

16   time?    Investigative type questions.          Not many.     Three or

17   four at that point.

18           The number of officers is maybe a little bit more

19   than normal for a traffic stop, yes, that's true.               But

20   what effect did those officers really have on the

21   defendant in this case?        Not much at that traffic stop.

22   The show of force; the display of weapons.             Detective

23   Stewart testified, who is the one who talked to the

24   defendant, you -- you couldn't tell he was a cop.               He was

25   dressed in plainclothes.        He had his fishing shirt on, or



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 42 of 51
                                                                            43



 1   absent plainclothes and no weapon showing.             No, you have

 2   officers never showing a weapon.           No officer ever gave

 3   any forceful commands.        There was nothing like that.

 4             What about statements concerning custody?            None

 5   were ever made.      The only statement concerning custody

 6   was that you are not under arrest.           Restrictions on his

 7   freedom of movement?       A little bit, particularly during

 8   the search of the vehicle.         The officer said, hey.           Stand

 9   back here with me.       It was a short period of time of

10   approximately ten minutes.

11             Officer tone and demeanor.        I doubt you will ever

12   get a case in here where the officers' tone and demeanor

13   are better than they are in this case.            These officers

14   are absolutely cool with this defendant.             He cannot

15   complain one bit about how they were acting or treating

16   him.

17             What about accusations of criminal conduct?

18   Nearly none.     We have an accusation of concerning traffic

19   offenses and use of marijuana.          The issue did not come up

20   at all.     They never mentioned drug trafficking.            The

21   defendant should not have felt, or reasonably felt, as if

22   he had been accused of a large drug conspiracy or large

23   drug trafficking.

24             Your Honor, with respect to the invitation.               It is

25   our position that there was an invitation.             This officer,



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 43 of 51
                                                                             44



 1   whose testimony came through very loud and clear, was

 2   that the defendant brought that up for the first time.

 3   Contrary to that, you have an affidavit that is

 4   self-serving and has not been subject to cross-

 5   examination.

 6            The weight of the evidence is clearly in the

 7   government's favor with respect to the invitation.                And

 8   our characterization of the evidence is that, followed by

 9   the invitation, there was an opportunity given by the

10   defendant to change his mind.          Not a "begrudging

11   submission" type statement that case law has, but another

12   chance to decide that he didn't really want to do that.

13   And then that was followed by the written consent form

14   which the case law says is a factor in the government's

15   favor.

16            And the defendant says, well, he doesn't really

17   understand English.       There is nothing about that.          You've

18   got the defendant, again, in his affidavit, and we have

19   two other officers who said he had no problems.               He told

20   us he's been here for 17 years, he runs a business here,

21   he lives here.      We talked to him and he never asked for

22   an interpreter.      He never said he didn't understand what

23   was going on.

24            So, on the whole, you have to ask is was it

25   voluntary consent?       And I say it was.       You've got a lot



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 44 of 51
                                                                           45



 1   of strong factors in favor.         You don't have seven

 2   officers hovering over him about consent.             You really

 3   have one officer that talked to him about that.

 4            Your Honor, finally, I'll leave you with this.

 5   These issues don't necessarily get decided together.

 6   They all go to the totality of the circumstances of the

 7   issue.     Whether there was voluntary consent given on that

 8   search form, you need to analyze that separately would be

 9   our position.     And there could be a situation where an

10   individual was found to be in custodial interrogation and

11   consent was still voluntary.           Those are not necessarily

12   the exact same questions.

13            THE COURT:    Even though he was not mirandized.

14            MR.   THORNELOE:     Right.    Miranda is a different

15   area of the law, and the "fruit of the poisonous tree"

16   issue with respect to searches and custodial

17   interrogations are a little bit different areas of case

18   law.     I think you will find some case law that says they

19   don't necessarily have to be decided together.               That

20   said, Your Honor, our position is you should analyze this

21   position separately.        There's a factual dispute as to the

22   voluntariness of the consent, perhaps, but I don't think

23   the search of his person at the scene, at the traffic

24   scene, is particularly important.

25            Let's say you say anything you found at that



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 45 of 51
                                                                                46



 1   search is thrown out.        Okay.    So what?    You don't have a

 2   marijuana vape pen and $3,000.          That's not what he's

 3   charged with possessing illegally.           I say it was still

 4   okay.     Your Honor, we do have the North Carolina case law

 5   that says when there is probable cause of the odor of

 6   marijuana you can search a person.           And who did that

 7   search?     A North Carolina officer who was following his

 8   own case law.      So I think that that is okay.

 9             Your Honor, I think, on the whole, we have

10   officers who behaved themselves exceedingly well and that

11   their communities should be proud of, who are working

12   hard to interact with the public in a way that finds

13   criminal conduct, that isn't an onerous police conduct.

14   If you want to see examples of onerous police conduct

15   look to the cases that they say this is like.              This isn't

16   like those cases.       So we ask Your Honor that you not

17   suppress this evidence.

18             THE COURT:   Let me ask you this question about the

19   jurisdictional issue that the defendant has raised.                   Do

20   you want to make any argument about that?

21             MR.   THORNELOE:    Your Honor, of course.        That

22   issue wasn't raised until today as far as I'm aware.                   I

23   don't think it's in a pleading from the defendant.                 If it

24   is, I apologize.       We didn't come here prepared to point

25   to dots on a map or something like that.             As far as I



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 46 of 51
                                                                           47



 1   know, that doesn't provide the defendant with any

 2   particular constitutional right that would overturn any

 3   of this evidence.

 4             At most, you have county detectives who are -- if

 5   you believe everything the defendant says -- just over

 6   the side of the county where the traffic offenses

 7   occurred and in the other county driving without a

 8   license, and he was followed into the other county if you

 9   find that he was in the other county there.              I don't see

10   any case law, or any line of authority, that says that

11   even if they're right that that somehow compels the

12   suppression of the settings.          That would be our position,

13   Your Honor.

14             THE COURT:   All right.      Let me do this.      Are there

15   any issues -- well before I leave that topic, let me ask

16   you one other thing.         With respect to the exhibits in the

17   record.     Does the government have any objection to the

18   Court considering those?

19             MR.   THORNELOE:    No, Your Honor.      I hadn't really

20   given it much thought.         I think it's a little unusual to

21   have an affidavit, but maybe it's only unusual to me I

22   don't know.      But I think what I would say about the

23   affidavit is what I've already said, which is that it's

24   entitled to less weight because the defendant did not

25   take the stand and he was not subject to cross-



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 47 of 51
                                                                           48



 1   examination.

 2           THE COURT:     I'm thinking about the other materials

 3   as well that have been included.

 4           MR.    THORNELOE:      Yes, Your Honor.      Well, you know,

 5   a lot of those are our reports of investigation, Your

 6   Honor, so I'm not going to stand here and say you

 7   shouldn't consider those.         There are things in discovery,

 8   and things that are written about this case, that if the

 9   defendant is comfortable with that then we're comfortable

10   with that too.

11           THE COURT:     Okay.     All right.     Are there any

12   issues that either party thinks would benefit from

13   supplemental briefing here?         I'm thinking about the

14   jurisdictional issue, frankly, but there may be others.

15   Now, having heard the testimony here, what do you say

16   about that, Mr.      Thorneloe?

17           MR.    THORNELOE:      Your Honor, I think with respect

18   to consent to search, and custodial interrogation, the

19   pleadings gave you the tests.          You've heard the major

20   case law.     We could always spend a little bit more time

21   finding one more case.         I don't know that that really is

22   a reason to do an initial briefing.

23           With respect to the jurisdictional issue.              I don't

24   know what particular argument she's putting forth with

25   respect to being in the other county.            As far as I know,



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 48 of 51
                                                                            49



 1   the defendant hasn't come out and said therefore suppress

 2   all the evidence because we found you were in Jackson

 3   County -- or Cherokee.        I'm sorry.     So if the Court were

 4   to go in any direction whatsoever with that issue I think

 5   there would need to be additional briefing.

 6            THE COURT:    Ms. Coleman, what's your position on

 7   that?

 8            MS.   COLEMAN:    I agree.     The jurisdictional issue

 9   didn't come in until we actually drove it and we realized

10   the actual stop, we believe, was in Cherokee County.                  So

11   I haven't had a chance -- had the opportunity to do a

12   deep dive into the issue.         But I do think it would matter

13   in regard to whether officers had no right to stop him to

14   begin with, and everything they found from that point

15   forward would arguably be invalid.

16            As to the other issues.        I think that they are

17   pretty well briefed in our motion to suppress and our

18   reply.     I think all the case law is there.          As

19   Mr.     Thorneloe says, we can probably find one more case.

20   I think that they all applied to the evidence as it is,

21   but I'm happy, if the Court would like, to take an issue

22   and look at the jurisdictional issue.

23            THE COURT:    Why don't we do this?         Let me give you

24   -- is a week enough time?         I'm thinking about a short

25   supplemental brief of five pages.



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 49 of 51
                                                                           50



 1            MS.   COLEMAN:     that should be fine, Your Honor.

 2            THE COURT:    So why don't we set a deadline of one

 3   week for the defendant to file a supplemental brief on

 4   that issue?     That's that t new issue that's been raised

 5   today regarding the jurisdiction of the officers making

 6   the stop.

 7            Mr.   Thorneloe, would you-all like a week to

 8   respond to that?

 9            MR.   THORNELOE:      I think that would be fine, Your

10   Honor.

11            THE COURT:    Okay.     And then the government will

12   have one week to respond.         I'm not inclined to take any

13   replies, if that's okay.

14            MS.   COLEMAN:     That's fine, Your Honor.

15            THE COURT:    You-all can just do it.         Do it well

16   the first time, and I'm sure you will.

17            All right.    Are there any other issues we need to

18   take up for today?

19            MR.   THORNELOE:      Not from the government, Your

20   Honor.

21            THE COURT:    How about from the defendant?

22            MS.   COLEMAN:     No, Your Honor, thank you.

23            THE COURT:    Well let me just say thank you to

24   Mr.   Thorneloe and Ms. Coleman for your fine advocacy

25   today and briefs as well.         I have reviewed the documents



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 50 of 51
                                                                               51



 1   closely, and I will continue to review them closely.                  I

 2   look forward to seeing the additional materials.               And we

 3   will -- I'll take the matter under advisement, and I'll

 4   issue a memorandum and recommendation in due course.

 5   Thank you-all very much.

 6           MR.   THORNELOE:      Thank you, Your Honor.

 7           MS.   COLEMAN:     Thank you.

 8           THE COURT:     That will conclude all matters in this

 9   case for today.

10           Thank you.

11                              (Off the record at 2:05 p.m.)

12                                CERTIFICATE

13          I, Tracy Rae Dunlap, RMR, CRR, an Official Court
     Reporter for the United States District Court for the
14   Western District of North Carolina, do hereby certify
     that I transcribed, by machine shorthand, from the
15   court's audio recording system, the proceedings had in
     the case of UNITED STATES OF AMERICA versus FRANCISCO
16   ESCAMILLA VILLA, Criminal Action Number 1:18-CR-86, on
     December 4, 2018.
17
            In witness whereof, I have hereto subscribed my
18   name, this 14th day of December, 2018.

19
                          __/S/__Tracy Rae Dunlap__
20                        TRACY RAE DUNLAP, RMR, CRR
                          OFFICIAL COURT REPORTER
21

22

23

24

25



      Case 1:18-cr-00086-MR-WCM Document 32 Filed 12/14/18 Page 51 of 51
